Title: To George Washington from Nathanael Greene, 19 November 1780
From: Greene, Nathanael
To: Washington, George


                        
                            Sir
                            Richmond Novem. 19th 1780
                        
                        I am happy in the opportunity of assuring your Excellency that I am receivd and treated with all the marks of
                            respect and attention that I can wish. Your letters has been of singular service; and I am exceedingly obligd to you for
                            the warm manner in which you recommended me to the notice of your friends. Among whom Mr Carey has been very polite and
                            obliging.
                        Your weight and influence both with Congress and this state in support of the Southern operations will be
                            exceeding important and necessary to my success. I must request therefore in the most earnest manner that your Excellency
                            continue to animate both those bodies, with your opinion and recommendations, to such measures, and such exertions, as
                            will be necessary to give due support to the Southern Army. With out which I am very apprehensive the langour that is too
                            apt to sieze all public bodies, will lull them into a state of false security; and the affairs in the Southern department
                            will and must go to ruin. It has been my opinion for a long time that personal influence must supply the defects of civil
                            constitution; but I have never been so fully convinced of it as on this Journey. I believe the views and wishes of the
                            great body of the people are entirely with us. But remove the personal influence of a few, and they are a lifeless and
                            inanimate mass, without direction, or spirit to employ the means they possess, for their own security.
                        I cannot contemplate my own situation without the greatest degree of anxiety. I am far removed from almost
                            all my friends and connections, and have to prosecute a war in a country, in the best state attended with almost
                            insurmountable difficulties, but doubly so now, from the state of our finances and the loss of public credit. How I shall
                            be able to support myself, under all these embarrassments, god only knows. My only consolation is, that if I fail, I hope
                            it will not be accompanied with any peculiar marks of personal disgrace. Censure and reproach ever follow the unfortunate.
                            This I expect, if I don’t succeed; and it is only in the degree, not in the entire freedom, that I console myself. The
                            ruin of my family is what hangs most heavy upon my mind. My fortune is small, and misfortune or disgrace to me must be
                            ruin to them.
                        I beg your Excellency will do me the honor to forward the inclosed letter to Mrs Greene, by the first safe
                            conveyance, who is rendered exceedingly unhappy at my going to the southward.
                        Mr Custis arrived in town yesterday, and says Mrs Washington is to set out for the army this day. I am with
                            great extreme regard Your Excellency’s Most Obed. humble Ser.
                        Nath. GreeneP.S. Colonel Scammell perhaps will be promoted to the rank of Brigadier; at least, it has been
                            talked of. Should this take place, a new Adjutant-General will be necessary; and I beg leave to suggest the propriety of
                            giving this appointment to Colonel Hamilton. His services may not be less important to your Excellency in your family
                            business, if he only employs a deputy extraordinary; and I am persuaded the appointment will be received with great
                            gratitude, as I am confident it is his wish, by what he said to me before I left camp.

                    